DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the amendment filed 6/17/22 claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The restriction requirement between Inventions I and III as set forth in the Office action mailed 5/26/21 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Objections
Claims 17-20 are objected to because of the following informalities:  In claim 17, line 5 delete “wherein groove” and insert therein - - wherein the groove - - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 17-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf et al. (U.S. Patent Application Publication 2007/0114227) in view of Twelves, JR. et al. (U.S. Patent Application Publication 2018/0290423).
Stumpf discloses an apparatus, comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a first structure (1) including a groove comprising a recess (indentation 22 limited by borders 24 and further comprising projections 19), and at least one window (opening 17) configured to allow electromagnetic (EM) radiation into the groove (and regarding claim 2 wherein the EM radiation comprises ultraviolet (UV) radiation); a second structure (40); (regarding claim 1) wherein the groove of the first structure is configured to contain at least one adhesive (30) to join the first structure to the second structure, and comprises a recess (indentation 22 limited by borders 24); and wherein the at least one adhesive cures at a first rate (of 3 to 30 minutes) upon exposure to heating, and wherein the at least one adhesive cures at a second rate (of 1 to 10 seconds) faster than the first rate upon exposure to EM radiation; and (regarding claims 3, 6, 21, and 24) at least one adhesive (30) contained within the groove that is dual cure, heat and light/UV curable, and configured to join the first structure to the second structure wherein a first portion of the at least one adhesive cures at a first rate (of 3 to 30 minutes) upon exposure to heating, and wherein a second portion of the at least one adhesive cures at a second rate (of 1 to 10 seconds) faster than the first rate upon exposure to EM radiation received through the at least one window  (Figures 1 and 3 and Paragraphs 0021, 0022, 0024, 0025, 0030, 0034-0036, and 0042).
As to the limitations in claim 1 of “including a retention feature” and “which receives the retention feature of the second structure” and in claim 24 of “including a retention feature” and “wherein the groove of the first structure comprises a recess sized to receive the retention feature”, Stumpf does not expressly teach the second structure includes a retention feature.  Stumpf does not expressly teach away from the second structure includes a retention feature.  It is well understood by one of ordinary skill in the art of adhesively joining a first structure (42) including a groove (46) to a second structure (44) that the second structure have additively manufactured thereon a retention feature (18/48 and wherein the retention feature is in the form of a tongue) and the groove of the first structure comprises a recess sized to receive the retention feature such that a mechanical lock is formed and the adhesive joining strengthened as taught by Twelves, JR. (Figures 1A, 1B, and 4A-4C and Paragraphs 0013-0016, 0018, and 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second structure taught by Stumpf have a retention feature additively manufactured thereon (and wherein the groove of the first structure comprises the recess sized to receive the retention feature such that a mechanical lock is formed and including the appearance of the connection between the second structure and the first structure is thus unchanged) to strengthen the adhesive joint as taught by Twelves, JR.
Regarding claims 3, 5, and 25, the at least one adhesive taught by Stumpf comprises a first adhesive portion that cures at the first rate and a second adhesive portion that cures at the second rate, and the first adhesive portion and the second adhesive portion is filled in the groove prior to use, i.e. prior to joining the first structure to the second structure.
Regarding claim 4, the groove (46) as taught by Stumpf as modified by Twelves, JR. includes a plurality of separate compartments (see Figure 4A of Twelves, JR. and considered the projections 19 of Stumpf, see Figure 3, are in the form of the projections defining groove 46 of Figure 4A of Twelves, JR. to create a plurality of separate compartments analogous to the groove includes a plurality of separate compartments as in the instant invention see Figure 6), and the first adhesive and the second adhesive are both contained within separate compartments of the plurality of compartments.
Regarding claim 6, the recess (46) as taught by Stumpf as modified by Twelves, JR. is sized to receive the retention feature (48) in the form of a tongue contacting the at least one adhesive and joining the second structure to the first structure.
Regarding claim 7, the recess as taught by Stumpf as modified by Twelves, JR. is sized to receive the tongue including a plurality of segments (plurality of side projecting segments of the tongue as shown in Figures 1A, 1B, and 4C of Twelves, JR.) and each inserted within the at least one adhesive or alternatively, the recess as taught by Stumpf as modified by Twelves, JR. is sized to receive the tongue including a plurality of segments (48 of Figure 4B of Twelves, JR.) and each inserted within the at least one adhesive.
Regarding claim 8, the recess as taught by Stumpf as modified by Twelves, JR. is sized to receive the tongue including a plurality of openings (plurality of openings between the side projecting segments of the tongue as shown in Figure 1B of Twelves, JR. to create undercuts) inserted within the at least one adhesive or alternatively, the recess as taught by Stumpf as modified by Twelves, JR. is sized to receive the tongue including a plurality of openings between tongue segments (as shown in Figure 4B of Twelves, JR.) and each inserted within the at least one adhesive (as shown in Figure 4C).
Regarding claims 22 and 26, the groove as taught by Stumpf as modified by Twelves, JR. includes a first compartment separate from a second compartment (see Figure 4A of Twelves, JR. and considered the projections 19 of Stumpf, see Figure 3, are in the form of the projections defining groove 46 of Figure 4A of Twelves, JR. to create a plurality of separate compartments), wherein the first compartment and the second compartment each includes at least one window, and wherein the at least one adhesive comprises a first adhesive portion that cures at the first rate and a second adhesive portion that cures at the second rate, wherein the first adhesive portion and the second adhesive portion are contained within each compartment and including the first adhesive portion and the second adhesive portion is contained within the first compartment and the second adhesive portion and the first adhesive portion is contained within the second compartment. 
Regarding claim 17, Stumpf as modified by Twelves, JR. above teach an apparatus, comprising: a first structure (1 of Stumpf) including a groove (see Figure 4A of Twelves, JR. and considered the projections 19 of Stumpf, see Figure 3, are in the form of the projections defining groove 46 of Figure 4A of Twelves, JR. to create a plurality of separate compartments analogous to the groove includes a plurality of separate compartments as in the instant invention see Figure 6) containing at least one adhesive (30 of Stumpf); and a second structure (40 of Stumpf) joined to the first structure, the second structure including a retention feature (48 of Twelves, JR.) contacting the at least one adhesive; wherein the groove of the first structure comprises a recess sized to receive the retention feature of the second structure (see Figures 4A-4C of Twelves, JR.); and wherein the at least one adhesive is configured to cure at a first rate upon exposure to heating, and wherein the at least one adhesive is configured to cure at a second rate faster than the first rate upon exposure to electromagnetic (EM) radiation.
Regarding claim 18, Stumpf as modified by Twelves, JR. above teach the first structure includes at least one window (17 of Stumpf) configured to allow the EM radiation to enter the groove to cure the at least one adhesive at the second rate.
Regarding claim 19, Stumpf as modified by Twelves, JR. above teach the groove includes a plurality of separate compartments (see Figure 4A of Twelves, JR.), wherein the at least one adhesive comprises a first adhesive portion that cures at the first rate within a first compartment of the plurality of separate compartments, and wherein the at least one adhesive comprises a second adhesive portion that cures at the second rate within a second compartment of the plurality of separate compartments (i.e. the first adhesive portion and the second adhesive portion are contained within each compartment).
Regarding claim 20, Stumpf as modified by Twelves, JR. above teach the retention feature of the second structure includes a tongue (18/48) having at least a snake shape (see Figures 1A, 1B, and 4C of Twelves, JR.).
Claim 3-8, 17-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf and Twelves, JR. as applied to claims 1-8, 17-22, and 24-26 above, and further in view of Ions et al. (WO 2019/166778).
Stumpf is described above in full detail including the at least one adhesive (30) contained within the groove is dual cure, heat and light/UV curable, wherein a first portion of the at least one adhesive cures at a first rate (of 3 to 30 minutes) upon exposure to heating, and wherein a second portion of the at least one adhesive cures at a second rate (of 1 to 10 seconds) faster than the first rate upon exposure to EM radiation.  In the event it is somehow considered Stumpf does not necessarily teach the second rate faster than the first rate the following rejection is made.  It is well understood in the art of dual cure adhesive the adhesive cured by UV cure has a comparatively short cure time to the adhesive cured by heat cure as evidenced by Ions (Page 5, lines 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least one adhesive (i.e. the first and second adhesive portions of the at least one adhesive) that cures at a first rate upon exposure to heating and a second rate upon exposure to EM radiation taught by Stumpf as modified by Twelves, JR. comprises the second rate faster than the first rate as is not only choosing one order from the finite number of orders possible, i.e. faster or slower or same rate, to yield predictable results but further as is known in the art the UV cure has a comparatively short cure time to the heat cure as evidenced by Ions and consistent with that taught by Stumpf.
Claim 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (U.S. Patent Application Publication 2010/0142359) in view of Ions.
Sakata discloses an apparatus, comprising: a first structure (31) including a groove (312) containing at least one adhesive (36); and a second structure (35) joined to the first structure, the second structure including a retention feature (352) contacting the at least one adhesive; wherein the groove of the first structure comprises a recess sized to receive the retention feature of the second structure (Figure 6B); and wherein the at least one adhesive is configured to cure at a first rate upon exposure to one of time or heating (i.e. thermosetting property), and wherein the at least one adhesive is configured to cure at a second rate upon exposure to electromagnetic (EM) radiation (i.e. ultraviolet curability) (Figures 4 and 6B and Paragraphs 0040-0041 and 0061).
As to the limitation in claim 17 of “a second rate faster than the first rate”, Sakata teaches the at least one adhesive is dual cure, i.e. thermosetting property and ultraviolet curability and including thermosetting property is considered thermal/heat curing, to preliminary cure the at least one adhesive by EM radiation and then to finally cure the at least one adhesive over time (Paragraphs 0041 and 0044) without expressly teaching the second rate is faster than the first rate.  Ions is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least one adhesive that is configured to cure at a first rate upon exposure to one of time or heating and a second rate upon exposure to EM radiation taught by Sakata comprises the second rate faster than the first rate as is not only choosing one order from the finite number of orders possible, i.e. faster or slower or same rate, to yield predictable results but further as is known in the art UV cure has a comparatively short cure time to heat/thermosetting cure as evidenced by Ions and consistent with that taught by Sakata.
Regarding claim 19, Sakata teaches the groove includes a plurality of compartments (312 and see Figure 6B and Paragraph 0061), wherein the at least one adhesive comprises a first adhesive portion that cures at the first rate within a first compartment of the plurality of compartments, and wherein the at least one adhesive comprises a second adhesive portion that cures at the second rate within a second compartment of the plurality of compartments (i.e. the first adhesive portion and the second adhesive portion are contained within each compartment).
Regarding claim 20, Sakata teaches the retention feature (352) of the second structure includes a tongue having at least a fork shape (Figure 6B).

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art of record fails to teach or suggest an apparatus as claimed in claims 1 and 21 and further wherein the at least one window comprises a screen.  
Regarding claim 27, the prior art of record fails to teach or suggest an apparatus as claimed in claim 24 and further wherein the at least one window comprises a translucent screen or a transparent screen.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered.
In view of the amendments filed 6/17/22 the previous rejections as set forth in the Office action mailed 4/18/22 are withdrawn.  The claims as amended are fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746